This is an appeal from a justice of the peace, tried at October Term, 1907, of WAKE, Long, J.  The plaintiff recovered judgment for $125 for breach of a contract in respect to the cultivating of a crop on the testator's farm, from which defendant appealed.
We have examined and considered the several exceptions set out in the record to the reception and rejection of evidence, as well as to parts of his Honor's charge. The evidence discloses a controversy largely *Page 274 
(368) of fact and which appears to have been fairly and clearly presented to the jury, who have decided the matter adversely to the defendant, and we see no just reason to disturb the verdict.  We find in the record no error of sufficient importance to warrant us in directing another trial.
Affirmed.